UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4244


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LOUIS JAVIER AMARO,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., District Judge. (3:11-cr-00003-RJC-14)


Submitted:   September 24, 2013           Decided:   October 3, 2013


Before KING, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James S. Weidner, Jr., LAW OFFICE OF JAMES S. WEIDNER, JR.,
Charlotte, North Carolina, for Appellant.    Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louis     Javier         Amaro       pled       guilty       to    conspiracy       to

possess with intent to distribute more than 100 kilograms of

marijuana, in violation of 21 U.S.C. § 846 (2006) (“Count Two”),

and conspiracy to commit money laundering, in violation of 18

U.S.C. § 1956(h) (2006) (“Count Three”).                             The district court

sentenced him to a total of ninety months in prison, four years

of   supervised      release,         and    a       $200    special      assessment.           On

appeal, counsel for Amaro filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious      issues        for    appeal,         but    questioning            whether    the

district     court        improperly         rejected          the       plea        agreement’s

recommendations       and      attributed            five    kilograms         of    cocaine    to

Amaro as relevant conduct under the U.S. Sentencing Guidelines.

Amaro has not filed a supplemental pro se brief, despite notice

of   his   right    to    do    so.         We   affirm       Amaro’s         convictions       and

sentence.

            In reviewing a sentence, we must first ensure that the

district    court        did    not    commit          any    “significant            procedural

error,” such as failing to properly calculate the applicable

Guidelines range, failing to consider the § 3553(a) factors, or

failing    to   adequately        explain        the    sentence.             Gall    v.   United

States, 552 U.S. 38, 51 (2007).                          The district court is not

required    to     “robotically             tick       through       §    3553(a)’s           every

                                                 2
subsection.”        United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006).         However, the district court “must place on the

record an ‘individualized assessment’ based on the particular

facts of the case before it.                   This individualized assessment

need   not     be   elaborate    or    lengthy,      but    it    must     provide   a

rationale tailored to the particular case at hand and adequate

to   permit    ‘meaningful      appellate       review.’”        United    States    v.

Carter, 564 F.3d 325, 330 (4th Cir. 2009) (quoting Gall, 552

U.S. at 50 (internal citation and footnote omitted)).

              “[I]f a party repeats on appeal a claim of procedural

sentencing error . . . which it has made before the district

court, we      review   for   abuse    of      discretion”   and    will     “reverse

unless we conclude that the error was harmless.”                     United States

v. Lynn, 592 F.3d 572, 576 (4th Cir. 2010).                      In assessing the

district court’s application of the Guidelines, we review the

district      court’s   findings      of   fact   for   clear     error.       United

States v. Layton, 564 F.3d 330, 334 (4th Cir. 2009).                      Only if we

find the sentence procedurally reasonable can we consider the

substantive reasonableness of the sentence imposed.                       Carter, 564

F.3d at 328.

              At sentencing Amaro objected to the district court’s

consideration of drug quantities in excess of the parties’ joint

recommendation in the plea agreement.                However, pursuant to the

terms of the agreement itself, Amaro’s plea agreement was not

                                           3
binding     on     the    district        court.           See    Fed.     R.     Crim.     P.

11(c)(1)(B).           Moreover, “[t]he district court has a separate

obligation . . . to make independent factual findings regarding

relevant conduct for sentencing purposes.”                             United States v.

Love, 134 F.3d 595, 605 (4th Cir. 1998).                               We find that the

district court did not clearly err in overruling the objection.

Furthermore,       we     find    that     the       district      court    provided       an

adequate,      individualized       explanation           to   support     the    sentence.

See Carter, 564 F.3d at 330.               Our review of the record therefore

leads us to conclude that Amaro’s below-Guidelines sentence was

neither procedurally nor substantively unreasonable.                             See United

States    v.     Susi,   674     F.3d    278,      289    (4th    Cir.   2012)     (holding

below—Guidelines          sentence        is       entitled       to     presumption        of

substantive reasonableness).

               In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                               This court

requires that counsel inform Amaro, in writing, of the right to

petition    the    Supreme       Court    of       the   United    States    for    further

review.     If Amaro requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may   move        in     this     court        for       leave    to     withdraw         from

representation.          Counsel’s motion must state that a copy thereof

was served on Amaro.

                                               4
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.


                                                                     AFFIRMED




                                     5